FILED
                            NOT FOR PUBLICATION                             APR 15 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


NICHOLAS GARCIA,                                 No. 12-36074

               Plaintiff - Appellant,            D.C. No. 2:10-cv-00349-TOR

  v.
                                                 MEMORANDUM*
SPOKANE COUNTY; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                      for the Eastern District of Washington
                     Thomas O. Rice, District Judge, Presiding

                              Submitted April 7, 2014**

Before:        TASHIMA, GRABER, and IKUTA, Circuit Judges.

       Nicholas Garcia appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging constitutional violations during his detention

at Spokane County Jail. We have jurisdiction under 28 U.S.C. § 1291. We review

for an abuse of discretion a dismissal for failure to comply with court orders,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Pagtalunan v. Galaza, 291 F.3d 639, 640 (9th Cir. 2002), and we reverse and

remand.

      The district court dismissed this action, in part, because Garcia failed to

provide witness and exhibit lists and because Garcia failed to appear at the pre-trial

conference. However, as to the first reason, Garcia did provide lists of his

proposed witnesses and exhibits in his pre-trial report, albeit not at the time and in

the format requested by the district court. As to the second, Garcia provided an

excuse as to why he was not at the pre-trial conference. Under these

circumstances, we conclude that dismissal was an abuse of discretion. See id. at

642-43 (listing factors to consider before dismissing for failure to comply with a

court order); Oliva v. Sullivan, 958 F.2d 272, 273 (9th Cir. 1992) (“Because

dismissal is a harsh penalty, it should be imposed as a sanction only in extreme

circumstances.”). Accordingly, we reverse and remand for further proceedings.

      Garcia’s motion to add district court documents to the appellate record, filed

on September 5, 2013, is granted.

      REVERSED and REMANDED.




                                           2                                    12-36074